
	
		II
		110th CONGRESS
		1st Session
		S. 2297
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the FCC to conduct an economic study on the
		  impact that low-power FM stations will have on full-power commercial FM
		  stations.
	
	
		1.FCC study on impact of LPFM
			 on full-power commercial FM stations
			(a)In
			 generalNot later than 18
			 months after the date of the enactment of this Act, the Federal Communications
			 Commission shall conduct and complete an economic study on the impact that
			 low-power FM stations will have on full-power commercial FM stations.
			(b)Submission to
			 CongressThe Federal Communications Commission shall submit a
			 report to the Committee on Commerce, Science, and Transportation of the Senate
			 and the Committee on Energy and Commerce of the House of Representatives on the
			 findings of the study required under subsection (a).
			
